Citation Nr: 1225294	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for PTSD.   

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, regardless of the precise diagnosis.  

This claim was remanded in January 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2011 remand, the Board requested that the Veteran be sent corrective notice that included information on how to substantiate all the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3) (2011).  This request was made specifically in light of the Veteran's reported stressors involving the fear of hostile military activity during his service in the Republic of Vietnam (Vietnam).  

A January 2011 notice letter provided basic information about service connection, but did not provide notice regarding the most recent changes to the PTSD regulation as requested in the Board remand.  

As the Board's January 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran must be provided with notice that includes information on how to substantiate all the elements of a claim for service connection for PTSD pursuant to the regulation changes codified at 38 C.F.R. § 3.304(f)(3).  

In addition, the Veteran and his representative have requested that the VA examination scheduled for January 2011 at the Houston VA medical center (VAMC) be rescheduled at a closer facility.  His representative noted that the Veteran was receiving treatment at the Conroe VA Outpatient Treatment Center, which was just over 55 miles away.  The Houston VAMC is almost 90 miles away.  In addition, a list of VA treatment dates associated with the claims file indicated that there was a death in the Veteran's family around the time he was scheduled for the VA examination in Houston.  

Given the forgoing, the Board requests that the RO attempt to reschedule the VA examination and, if possible, schedule the examination at the VA facility closest to the Veteran.  

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that includes information on how to substantiate all of the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3)(2011).  

2.  Then, schedule the Veteran for a VA psychiatric examination at the closest VA facility to the Veteran's home that is possible.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressor(s) supporting the diagnosis and provide a detailed description of the stressor(s).  If, however, the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity, the examiner should so state.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability at least as likely as not (i.e., not an absolute certainty but a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so. 

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


